Citation Nr: 1456263	
Decision Date: 12/23/14    Archive Date: 01/02/15

DOCKET NO.  12-17 476A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Los Angeles, California


THE ISSUE

Entitlement to an effective date earlier than December 1, 2010 for a disability allowance for a dependent spouse and child.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel
INTRODUCTION

The Veteran had active duty service from March 1999 to July 2006.

This appeal to the Board of Veterans' Appeals (Board) arose from a January 2011 administrative decision in which the RO granted a disability allowance for a dependent spouse and child, effective December 1, 2010.  In October 2011, the Veteran filed a notice of disagreement (NOD).  The RO issued a statement of the case (SOC) in June 2012, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in July 2012.

In July 2014, the Veteran and his wife testified during a Board hearing before the undersigned Veterans Law Judge at the RO.  A transcript of that hearing has been associated with the claims file.

As a final preliminary matter, the Board notes that, in addition to the paper claims file, there are paperless, electronic Virtual VA and Veteran Benefits Management System (VBMS) files associated with the Veteran's appeal.  A review of the documents in Virtual VA reveals the July 2014 hearing transcript.  The remaining documents in Virtual VA and VBMS are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal. 


FINDINGS OF FACT

1.  The Veteran's service-connected disabilities were first rated as 30 percent disabling or higher on July 30, 2006.

2.  In an April 27, 2007 letter, the Veteran was notified that his combined rating was 40 percent, that he was being paid as a single veteran with no dependents, that the information he had sent regarding his dependents was not complete and that he should send a Declaration of Status of Dependents (VA Form 21-686c) to receive additional benefits for his dependent(s).

3.  In a December 29, 2008 letter, the Veteran was notified that service connection for posttraumatic stress disorder (PTSD) had been granted, that his combined rating was 60 percent and that he was being paid as a single veteran with no dependents.

4.  The RO did not receive any further evidence concerning the Veteran's dependents until November 19, 2010, when it received a completed VA Form 21-686c.


CONCLUSION OF LAW

The claim for an effective date earlier than December 1, 2010 for a disability allowance for a dependent spouse and child is without legal merit.  38 U.S.C.A.       §§ 1115, 5110, 5124 (West 2014); 38 C.F.R. §§ 3.1, 3.4, 3.31, 3.204, 3.401 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process Considerations

At the outset, the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014). 

In the present appeal, the June 2012 SOC included citation to the provisions of 38 C.F.R. § 3.401 and discussion of the legal authority governing effective dates for awards of additional disability compensation for dependents.  The June 2012 SOC explained the reasons for the denial of the Veteran's request for an earlier effective date in this case.  Moreover, the Veteran has been afforded the opportunity to present evidence and argument with respect to the claim herein decided, to include during the July 2014 hearing.  The Board finds that these actions are sufficient to satisfy any duties to notify and assist owed the Veteran.   As will be explained below, the claim lacks legal merit.  As the law, and not the facts, is dispositive of the claim, the duties to notify and assist imposed by the VCAA are not applicable. See Mason v. Principi, 16 Vet. App. 129, 132 (2002). 

With respect to the July 2014 hearing, the Veteran was provided an opportunity to set forth his contentions before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that an RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  In this case, the Board finds that there has been substantial compliance with the requirements of 38 C.F.R. § 3.103, and the hearing was legally sufficient.

Here, during the July 2014 hearing, the undersigned Veterans Law Judge identified the issue on appeal.  Also, information was solicited regarding the Veteran's filing for a dependency allowance and his receipt of VA correspondence.  The Veteran's wife testified regarding her contacts with VA on the issue of dependency.  The Veteran's representative also provided argument with regards to the Veteran's claim for an earlier effective date.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.   Id. at 497.   Although the undersigned did not explicitly suggest the submission of additional evidence, the hearing discussion did not reveal any existing evidence that might be available that had not been submitted.   Under these circumstances, nothing gave rise to the possibility that existing evidence had been overlooked with regard to the claim herein decided.

II.  Analysis

The Veteran contends that an earlier effective date for the award of a disability allowance for a dependent spouse and child is warranted.  He asserts as he did not receive the VA Form 21-686c with his award letter.  He further contends that his wife received incorrect information from VA and a county veteran's service representative regarding the payment of dependency benefits, and that the required information to obtain a disability allowance for his dependents would have been provided to VA had the correct information been provided by such representatives.

Additional monthly disability compensation for dependents is warranted when a veteran is entitled to disability compensation evaluated as thirty percent or greater. 38 U.S.C.A. § 1115; 38 C.F.R. § 3.4(b)(2). 

Additional compensation for a new dependent will be effective the latest of the: 
(1) date of claim; (2) date the dependency arises; (3) effective date of the qualifying disability rating provided evidence of dependency is received within a year of notification of such rating action; or (4) date of commencement of a veteran's award.  38 C.F.R. § 3.401(b).  The "date of claim" means the date of a veteran's marriage, if evidence of the event is received within a year of the event; otherwise, the date notice is received of the dependent's existence.  38 C.F.R. § 3.401(b)(1). 

The earliest date that an additional award of compensation for dependents can occur is the first day of the calendar month following the month in which the award became effective.  38 C.F.R. § 3.31. 

VA will accept, for purposes of determining entitlement to benefits under laws administered by VA, the statement of a claimant as proof of marriage, dissolution of a marriage, birth of a child, or death of a dependent, provided that the statement contains: the date (month and year) and place of the event; the full name and relationship of the other person to the claimant; and the social security number of the other person.  38 U.S.C.A. § 5124; 38 C.F.R. § 3.204. 

In an April 2007 rating decision, the RO awarded service connection for a right and left foot tarsal condition as well as gastroesophageal reflux disease.  The assigned combined rating was 40 percent, effective July 30, 2006.  In an April 2007 letter informing the Veteran of this decision, the RO told the Veteran that he was being paid as a single veteran with no dependents and that the information he sent about his dependents was not complete.  He was instructed to complete the enclosed
VA Form 21-686c.   The RO also wrote that if the information or evidence requested was received within one year from the date of the letter, and the RO decided that the veteran was entitled to VA benefits, it might be able to pay him from the date it received his claim. 

In a December 2009 rating decision, the RO awarded service connection for PTSD and assigned a 30 percent rating, effective July 30, 2006.  The assigned combined rating was now 60 percent.  In a December 2008 letter informing the Veteran of this decision, the RO told the Veteran that he was being paid as a single veteran with no dependents.

A completed VA Form 21-686c was received by the RO on November 19, 2010.  In a January 2011 administrative decision, the RO awarded additional compensation benefits for the Veteran's dependent spouse and child, effective December 1, 2010.

During the July 2014 hearing, the Veteran testified that he recalled receiving the July 2007 letter regarding his original award of service connection and that he had used the letter to receive his veteran's preference.  He further testified that he recalled that this letter had only one page.  The Veteran's wife testified that she had contacted VA via telephone in July 2007 to inquire as to whether VA paid additional compensation for dependents and was told by a VA employee that no such compensation was available.  She also testified that there was no information in the original 2007 award letter regarding dependency and that a VA Form 21-686c was not attached to the document.

Here, the Veteran became entitled to additional compensation for dependents on July 30, 2006, the effective date of his combined rating of 40 percent.  However, despite being notified that he could receive additional benefits for his dependents if he submitted further information, and being given one year to reply, the Veteran did not do so until November 19, 2010.  Thus, because information was not received from the Veteran within one year of the April 2007 letter, the RO could not award benefits based on the July 30, 2006 effective date of the 40 percent combined rating. See 38 C.F.R. § 3.401(b)(3). 

Regarding the four possible effective dates delineated in 38 C.F.R. § 3.401(b), the date the Veteran's claim for additional compensation for dependents was received by the RO was on November 19, 2010.  See 38 C.F.R. § 3.401(b)(1)(ii).  The date that dependency arose for the Veteran's spouse was March 3, 2001, the date of the marriage and the date that dependency arose for the Veteran's child was November [redacted], 2009, the date of her birth.  See 38 C.F.R. § 3.401(b)(2).   The effective date of the Veteran's rating increase to at least 30 percent was July 30, 2006.  See 38 C.F.R. § 3.401(b)(3).  Finally, pursuant to 38 C.F.R. § 3.31, the date of the Veteran's award for additional compensation for his spouse and child as dependents was December 1, 2010, the first day of the month following the date the RO received complete dependency information.  See 38 C.F.R. § 3.401(b)(4).  As the governing legal authority instructs that the effective date for additional compensation for dependents is the latest of the four aforementioned dates, the correct effective date for the Veteran is December 1, 2010.

The Board also notes the assertions of the Veteran, his wife and his representative that his wife had received erroneous advice from VA personnel and a county service organization employee regarding VA dependency benefits.  Specifically, during the July 2014 hearing, the Veteran's wife testified that she had called the general VA telephone number in July 2007 and was informed that VA did not pay an additional allowance for dependents and her representative asserted that a county representative had similarly misinformed the Veteran's wife.  Notably, there are no written communications (e.g., an RO Report of Contact) to corroborate these assertions.  The Board also notes that the county service organization employee referenced during the hearing was not a VA employee.   In any event, any erroneous advice or inaction by RO personnel cannot be used "to estop the government from denying benefits" when specific requirements are provided by statute and regulation.  McTighe v. Brown, 7 Vet. App. 29, 30 (1994), relying upon OPM v. Richmond, 496 U.S. 414, 110 S.Ct. 2465, 110 L.Ed.2d 387 (1990).  Moreover, the Board notes that both the Veteran and his wife testified during the July 2014 hearing that the April 2007 letter had been received.  This argument is therefore without merit.

Further, with regard to the assertions of the Veteran, his wife and his representative that the VA Form 21-686c was not attached to the April 2007 letter, the Board notes that there is a presumption of regularity under which it is presumed that government officials "have properly discharged their official duties."  United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926).   Therefore, it must be presumed that VA properly discharged its official duties by properly mailing document attachments to the Veteran.  The presumption of regularity is not absolute; it may be rebutted by the submission of "clear evidence to the contrary."   Statements made by the Veteran are not the type of clear evidence to the contrary which would be sufficient to rebut the presumption of regularity.  Jones v. West, 12 Vet. App. 98 (1999), Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994); Ashley v. Brown, 2 Vet. App. 62, 64 (1992). The presumption of regularity in this case is not rebutted as the only evidence to the contrary are the assertions of the Veteran and his wife that the VA Form 21-686c was not attached to the April 2007 letter.  Moreover, even if such document was not included as an attachment, the text of the letter clearly instructed the Veteran to complete this publically available form.

The pertinent legal authority governing effective dates is clear and specific, and the Board is bound by such authority.   As, on these facts, no effective date earlier than December 1, 2010 for the award of a disability allowance for a dependent spouse and child is assignable, the claim for an earlier effective date must be denied as without legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 











ORDER

The claim for an effective date earlier than December 1, 2010 for a disability allowance for a dependent spouse and child is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


